Citation Nr: 9928808	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-00 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  The propriety of the initial 20 percent rating for 
residuals of a fracture of the left clavicle.  

2.  The propriety of the initial 20 percent rating for 
residuals of a fracture of the left femur with left hip 
involvement and left leg shortening and scars of the left 
hip.  

3.  The propriety of the initial 20 percent rating for 
residuals of a fracture of the left tibia and fibula with 
ankle pain.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1983 to 
January 1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted the veteran entitlement to 
service connection for residuals of a fracture of the left 
shoulder and assigned a noncompensable rating; granted the 
veteran entitlement to service connection for residuals of a 
fracture of the left femur with left hip involvement and 
assigned a noncompensable rating; and granted the veteran 
entitlement to service connection for residuals of a fracture 
of the left tibia and fibula with left ankle involvement and 
assigned a 10 percent rating.  

By an August 1996 rating decision, the RO increased the 
veteran's initial rating for residuals of a fracture of the 
left clavicle to 20 percent; increased the veteran's initial 
rating for residuals of a fracture of the left femur with 
left hip involvement, left leg shortening, and scar of the 
left hip to 20 percent; and increased the veteran's initial 
rating for residuals of a fracture of the left tibia and 
fibula with ankle pain to 20 percent.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the veteran's claims challenging the propriety of 
the initial 20 percent ratings for residuals of a fracture of 
the left clavicle, residuals of a fracture of the left femur 
with left hip involvement and left leg shortening and scars 
of the left hip, and residuals of a fracture of the left 
tibia and fibula with ankle pain, he was examined for such 
disabilities in March 1996.  The examination was complete in 
many respects, but for the reasons described below, the 
veteran must be afforded another examination. 

Since evaluation of the veteran's left shoulder, left hip, 
and left ankle involve consideration of range of motion, the 
holding of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") in DeLuca 
v. Brown, 8 Vet.App. 202 (1995) must be followed.  In that 
decision, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 (1998) regarding 
functional loss due to pain or 38 C.F.R. § 4.45 (1998) 
regarding functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (1998) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use.  

The veteran's March 1996 VA examination did not take into 
consideration the factors described in DeLuca of functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of the joints involved (shoulder, hip, and 
ankle).  Therefore, the veteran's three claims challenging 
the propriety of the initial 20 percent ratings should be 
remanded so that the guidance provided by the Court in DeLuca 
can be followed. 

Furthermore, these claim involve appeals of the initial 
ratings established in the grants of service connection, and 
the Court has held that an initial rating claim may not be 
reviewed under the same standards as a subsequent claim for 
an increased rating.  Fenderson v. West, 12 Vet.App. 119 
(1999).  The RO has not had the opportunity to review this 
claim under the standards established by the Court in 
Fenderson.

Inasmuch as the veteran has raised the issue of an 
extraschedular rating, the RO should consider whether the 
evidence warrants a referral of the veteran's case to VA's 
Undersecretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321 (b) (1).

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be requested to 
identify any recent private medical 
treatment for his left shoulder, left 
hip, and left ankle, and the RO should 
request copies of all records associated 
with such treatment.  All VA medical 
records pertinent to his claims which 
have not been made of record should be 
associated with the claims file.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected left shoulder, left hip, and 
left ankle disabilities.  All tests or 
studies should be obtained as deemed 
appropriate by the examiner.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  The examination report 
should include responses to the medical 
questions listed below regarding his left 
shoulder. 

a.  Does the veteran have ankylosis 
of the left arm, and if so, is it 
ankylosed between favorable and 
unfavorable?

b.  Does the veteran have limitation 
of motion of the left arm to 25 
degrees from the side?

c.  Does the veteran's left shoulder 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms; in other 
words, when the veteran does range 
of motion testing, at what point are 
such symptoms noticeable)?

d.  Does pain significantly limit 
functional ability during flare-ups 
or when the left shoulder is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

The examination report should include 
responses to the medical questions listed 
below regarding his left hip.

a.  Does the veteran have limitation 
of flexion of the left thigh, and if 
so, what is such limitation of in 
degrees?

b.  Does the veteran have shortening 
of bones of the lower extremity, and 
if he does, what is such shortening 
in inches and centimeters?

c.  Does the veteran's left hip 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms; in other 
words, when the veteran does range 
of motion testing, at what point are 
such symptoms noticeable)?

d.  Does pain significantly limit 
functional ability during flare-ups 
or when the left hip is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

e.  Describe the overall severity of 
the veteran's left hip disability in 
terms of whether it is slight, 
moderate, or marked.

f.  Are the veteran's left hip scars 
poorly nourished with repeated 
ulceration?

g.  Are the veteran's left hip scars 
tender and painful on objective 
demonstration?

The examination report should include 
responses to the medical questions listed 
below regarding his left ankle.

a.  What is the range of motion of 
the veteran's left ankle in terms of 
dorsiflexion and plantar flexion?

b.  Does the veteran have ankylosis 
of the left ankle in plantar flexion 
between 30 and 40 degrees, or in the 
alternative, does he have ankylosis 
of the left ankle in dorsiflexion 
between 0 and 10 degrees?

c.  Does the veteran have ankylosis 
of the left ankle in plantar flexion 
at more than 40 degrees, or in 
dorsiflexion at more than 10 
degrees, or does he have an 
abduction, adduction, inversion, or 
eversion deformity?

d.  Does the veteran's left ankle 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms; in other 
words, when the veteran does range 
of motion testing, at what point are 
such symptoms noticeable)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the left ankle is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

f.  Describe the overall severity of 
the veteran's residuals of the 
fracture of the left tibia and 
fibula with ankle pain, in terms of 
whether it is slight, moderate, or 
marked. 

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.

4.  Upon receipt of the requested 
examination reports, the RO must review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, including 
if the requested examinations do not 
include response to all questions posed, 
appropriate corrective action is to be 
implemented.  

5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determinations with respect to 
the propriety of the initial 20 percent 
ratings for residuals of a fracture of 
the left clavicle, residuals of a 
fracture of the left femur with left hip 
involvement and left leg shortening and 
scars of the left hip, and residuals of a 
fracture of the left tibia and fibula 
with ankle pain with particular 
consideration of 38 C.F.R. § 4.40, 4.45, 
as set forth in DeLuca v. Brown.  The RO 
must rate the veteran's left leg 
shortening and left hip scar separately 
from his fracture of the left femur with 
left hip involvement.  The RO must take 
into account the guidance provided by the 
Court in Fenderson v. West, 12 Vet.App. 
119 (1999), including consideration of 
whether staged ratings are appropriate.  
The RO should determine whether the 
evidence warrants a referral of the 
veteran's case to VA's Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
consideration of an extraschedular rating 
under 38 C.F.R. § 3.321 (b) (1).  In the 
event that the claims on appeal are not 
resolved to the satisfaction of the 
appellant, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





